                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

DARYL BOCOOK,
                                       CASE NO. 2:18-CV-01059
       Petitioner,                     CHIEF JUDGE EDMUND A. SARGUS, JR.
                                       MAGISTRATE JUDGE KIMBERLY A. JOLSON
       v.

GARY MOHR, WARDEN,

       Respondent.

                             REPORT AND RECOMMENDATION

       Petitioner, a state prisoner, has filed a document entitled Motion for Relief from Judgment,

which has been docketed as a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

(Doc. 1). The case has been referred to the Undersigned pursuant to 28 U.S.C. § 636(b) and

Columbus General Order 14-1 regarding assignments and references to Magistrate Judges.

       This matter is before the Court on its own motion under Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts (“Rule 4”). Pursuant to Rule 4, the Court

conducts a preliminary review to determine whether “it plainly appears from the face of the petition

and any attached exhibits that the petitioner is not entitled to relief . . .” If it does so appear, the

petition must be dismissed. Id. With this standard in mind, and for the reasons that follow, the

Undersigned RECOMMENDS that this action be TRANSFERRED to the United States Court

of Appeals for the Sixth Circuit as a successive § 2254 action.

  I.   FACTS AND PROCEDURAL HISTORY

       Petitioner challenges his September 25, 1993, aggravated murder conviction following a

jury trial in the Muskingum County Court of Common Pleas. According to his motion, he recently

filed a state habeas corpus petition in the Ohio Supreme Court, asserting that autopsy reports
indicate that the victim died as a result of an accidental drowning with intoxication as a

contributing factor. Petitioner asserts that the prosecutor fraudulently obtained an Indictment

against him by concealing from the grand jury the results of these autopsy report(s), thereby

misrepresenting material facts, undermining the validity of the proceedings, and preventing

Petitioner from presenting a defense (claim one). Petitioner additionally asserts that, as a result of

the fraudulent acts of the prosecution, the trial court lacked jurisdiction, rendering his conviction

void “ab initio” (claim two).

       This is not Petitioner’s first federal habeas corpus petition. Petitioner filed his first federal

habeas corpus pursuant to 28 U.S.C. § 2254 in January 1999, which this Court dismissed in January

2000. Bocook v. Huffman, 2:99-cv-0072 (S.D. Ohio January 13, 2000). This Court and the United

States Court of Appeals for the Sixth Circuit denied a certificate of appealability. See Bocook v.

Huffman, No. 00-3141 (6th Cir. June 5, 2000). The United States Supreme Court then denied the

petition for a writ of certiorari. Bocook v. Huffman, 531 U.S. 916 (2000). In October 2003, the

Sixth Circuit denied Petitioner’s motion for permission to file a second or successive petition. In

re Daryl Bocook v. Huffman, No. 03-3407 (6th Cir. Oct. 29, 2003). On May 27, 2016, Petitioner

filed another petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. On April 17, 2017,

this Court transferred that action to the United States Court of Appeals for the Sixth Circuit as

successive. Bocook v. Warden, 2:16-cv-00552 (S.D. Ohio April 17, 2017). On June 25, 2018, the

Sixth Circuit denied Petitioner’s motion for authorization for the filing of a successive habeas

petition. In re Daryl D. Bocook, No. 17-3390 (6th Cir. Sept. 15, 2017).

 II.   DISCUSSION

       Petitioner filed this action under Rule 60(b)(4), (d) of the Federal Rules of Civil Procedure,

which provides:



                                                  2
       (b) Grounds for Relief from a Final Judgment, Order, or Proceeding. On motion
       and just terms, the court may relieve a party or its legal representative from a final
       judgment, order, or proceeding for the following reasons:

       ***

       (4) the judgment is void[.]

       ***

       (d) Other Powers to Grant Relief. This rule does not limit a court’s power to:

       (1) entertain an independent action to relieve a party from a judgment, order, or
       proceeding;

       (2) grant relief under 28 U.S.C. § 1655 to a defendant who was not personally
       notified of the action; or

       (3) set aside a judgment for fraud on the court.

       As discussed, he maintains that relief is warranted because the prosecutor failed to inform

the grand jury that the coroner’s autopsy report indicated that the death was the result of an

accidental drowning and over consumption of alcohol. For this argument, Petitioner relies on Ohio

Revised Code § 313.19, which provides:

       Coroner’s verdict the legally accepted cause of death

       The cause of death and the manner and mode in which the death occurred, as
       delivered by the coroner and incorporated in the coroner’s verdict and in the death
       certificate filed with the division of vital statistics, shall be the legally accepted
       manner and mode in which such death occurred, and the legally accepted cause of
       death, unless the court of common pleas of the county in which the death occurred,
       after a hearing, directs the coroner to change his decision as to such cause and
       manner and mode of death.

Petitioner asserts that the prosecutor thereby fraudulently obtained the Indictment against him, and

the trial court lacked jurisdiction, rendering his charges void.      Under these circumstances,

Petitioner argues that this Court may grant him relief under the provision of Rule 60(b)(4), (d).




                                                 3
       Petitioner’s claims challenging the constitutionality of state court proceedings

appropriately are brought in an action under 28 U.S.C. § 2254 and not in a motion for relief from

judgment under Rule 60 of the Federal Rules of Civil Procedure. 28 U.S.C. § 2254(a) (“The

Supreme Court, a Justice thereof, a circuit judge, or a district court shall entertain an application

for a writ of habeas corpus in behalf of a person in custody pursuant to the judgment of a State

court only on the ground that he is in custody in violation of the Constitution or laws or treaties of

the United States.”). Relevant here, federal courts may ignore the legal label used by a pro se

litigant and recharacterize it where appropriate. See Roush v. Brewer, No. 16-11645, 2018 WL

564234, at *2 (E.D. Mich. Jan. 26, 2018) (citing Castro v. United States, 540 U.S. 375, 381–82

(2003)).

       Although fraud on a federal habeas court may raise an acceptable ground to bring a motion

under Rule 60, challenges that “in effect, ask for a second chance to have the merits determined

favorably” should be characterized as a second or successive habeas petition. See Thompkins v.

Berghuis, 509 F. App’x 517, 519 (6th Cir. 2013) (quoting Gonzalez v. Crosby, 545 U.S. at 532

n.4). Further, Petitioner does not allege that fraud was perpetrated on the federal court; his

assertions focus solely on his state court proceedings. Thus, his motion cannot be addressed

properly under Rule 60. See id. “In order to have been entitled to a reopening of his habeas

petition under Rule 60(b)(3), “‘the fraud must have been committed by an officer of the federal

habeas trial or appellate courts.’” Steele v. Jenkins, No. 1:15-cv-1374, 2018 WL 3126578, at *1

(N.D. Ohio June 19, 2018) (citing Buell v. Anderson, 48 F. App’x. 491, 499 (6th Cir. 2002)

(internal citation omitted)); see also Causey v. Smith, No. 96-71709, 2016 WL 922219, at *5 (E.D.

Mich. March 9, 2016) (where the petitioner seeks to attack state court proceedings under Rule

60(d) based on alleged fraud, such an attempt is correctly construed as a successive habeas petition



                                                  4
under Gonzalez). Further, “relief from a judgment through an independent action under Rule

60(d)(1) ‘is appropriate only in cases ‘of unusual and exceptional circumstances.’” or to “prevent

a grave miscarriage of justice.” Washington v. Howes, 2013 WL 5245075, at *1 (E.D. Mich. Sept.

18, 2013) (citing Rodriguez v. Honigman Miller Schwartz & Cohn LLP, 465 F. App’x 504, 507

(6th Cir. 2012); Mitchell v. Rees, 651 F.3d 593, 595 (2011) (internal citations omitted)). Stated

somewhat differently, “when brought in the context of a habeas corpus action, a viable Rule 60(d)

independent action requires a strong showing of actual innocence.” Jackson v. Bradshaw, No.

2:03-cv-983, 2015 WL 5679632, at *9 (S.D. Ohio Sept. 28, 2015) (citing Mitchell, 651 F.3d at

596; Washington v. Howes, 2013 WL 5245075, at *2). Petitioner has failed to make such a

showing here.

        For these reasons, this action constitutes a successive petition. Gonzalez v. Crosby, 545

U.S. 524, 530-32 (2005) (a motion under Rule 60(b) that seeks to assert a new substantive claim

for habeas relief must be treated as a successive petition for which prior authorization for filing is

required). 28 U.S.C. § 2244(b)(3)(A) states that before a second or successive petition for a writ

of habeas corpus can be filed in the district court, the applicant shall move in the appropriate circuit

court of appeals for an order authorizing the district court to consider the application.

        Under the Antiterrorism and Effective Death Penalty Act (AEDPA), a district court does

not have jurisdiction to entertain a successive post-conviction motion or petition for writ of habeas

corpus in the absence of an order from the court of appeals authorizing the filing of such successive

motion or petition. Burton v. Stewart, 549 U.S. 147, 152–53 (2007). Unless the court of appeals

has given approval for the filing of a second or successive petition, a district court in the Sixth

Circuit must transfer the petition to the United States Court of Appeals for the Sixth Circuit. In re

Sims, 111 F.3d 45, 47 (6th Cir. 1997) (per curiam). Under § 2244(b)(3)(A), only a circuit court



                                                   5
of appeals has the power to authorize the filing of a successive petition for writ of habeas corpus.

Id.

       That being the case, this Court is without jurisdiction to entertain a second or successive

§ 2254 petition unless authorized by the Court of Appeals for the Sixth Circuit. The Sixth Circuit,

in turn, will issue this certification only if Petitioner succeeds in making a prima facie showing

either that the claim sought to be asserted relies on a new rule of constitutional law made

retroactive by the United States Supreme Court to cases on collateral review; or that the factual

predicate for the claim could not have been discovered previously through the exercise of

diligence, and these facts, if proven, would establish by clear and convincing evidence that, but

for the constitutional error, no reasonable factfinder would have found the applicant guilty. 28

U.S.C. § 2244(b)(2).

       The Sixth Circuit described the proper procedure for addressing a second or successive

petition filed in the district court without § 2244(b)(3)(A) authorization in In re Sims:.

               [W]hen a prisoner has sought § 2244(b)(3)(A) permission from the
               district court, or when a second or successive petition for habeas
               corpus relief or § 2255 motion is filed in the district court without §
               2244(b)(3) authorization from this court, the district court shall
               transfer the document to this court pursuant to 28 U.S.C. § 1631.

Id. at 47. The Undersigned recommends following that procedure here.

III.   RECOMMENDED DISPOSITION

       Consequently, the Undersigned RECOMMENDS this action be TRANSFERRED to the

United States Court of Appeals for the Sixth Circuit as successive.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific



                                                  6
proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the magistrate judge with instructions. 28 U.S.C. § 636(B)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The parties are further advised that, if they intend to file an appeal of any adverse decision,

they may submit arguments in any objections filed, regarding whether a certificate of appealability

should issue.



Date: October 26, 2018                                /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 7
